Case 2:21-cr-20264-DPH-KGA ECF No. 15, PagelD.42 Filed 05/10/21 Page 1of1

AO 458 (Rev. 06/09) Appearance of Counsel

 

UNITED STATES DISTRICT COURT

for the
Eastern District of Michigan [~]

 

 

USA )
Plaintiff )
V. ) Case No. 2:21-Cr-20264
YLLI DIDANI )
Defendant )
APPEARANCE OF COUNSEL

To: The clerk of court and all parties of record
I am admitted or otherwise authorized to practice in this court, and | appear in this case as counsel for:

YILLI DIDANI

Date: 05/10/2021 LZ (—

 

Attorney's signature

BRIAN KAPLAN (BK2050)

Printed name and bar number
BRIAN KAPLAN, PC
11 PARK PLACE, SUITE 1005
NEW YORK, NEW YORK 10007

 

Address

BRIAN@BKAPLANLAW.COM

E-mail address

(212) 269-2363

Telephone number

N/A
FAX number

 
